DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Last line on pg. 6 of the claim set in claim 11 says “U-shaped member”, this should say “U-shaped whisk member” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “the inner container” in line 2 of claim 5 is followed by a subsequent recitation of “the container” in line 3 of claim 5 making it ambiguous as to which container is being referenced either the main outer container or the inner container of the parent claim. 
Claim 11 recites the limitation "the holes" in second last line of claim 11.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “holes” in the independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (U.S. Patent No. 3,482,520).
Regarding claim 1, the claim makes clear that the “food processor”, “drive mechanism”, “main outer container”, and “blade assembly” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation. 
Larsen discloses an emulsification module (Abstract; Col. 1, line 14) comprising: 
an inner container (Col. 1, lines 67 – 68; hollow shaft 1; Fig. 1), the inner container having a bottom surface, peripheral sides (see modified Fig. 1, 3) and one or more oil dispensers (10) disposed in the peripheral sides (see Fig. 3); and 
at least one whisk element (shaft 5, rotor, 6 with two elements/vanes clearly shown on Fig. 1) positioned on the bottom surface of the inner container (see Fig. 1, whisk elements, 6 
Regarding the claim 1 limitation, “…positioned over and configured to rotate with the blade assembly”, as disclosed above the blade assembly is not a required element of the claimed structure. Larsen teaches all structural limitations of claim 1 and its teachings provide the capability of positioning the inner container over and configuring it to rotate with a blade assembly. For example, Larsen shows in Fig. 1 the inner container (1) positioned over tube (4) and configured to rotate (Col. 3, line 6).

    PNG
    media_image1.png
    720
    1039
    media_image1.png
    Greyscale

Modified Fig. 1, 3



Regarding claim 2, as stated above the “blade assembly” is not a required element of the claimed structure.
Larsen discloses an emulsification module (Abstract; Col. 1, line 14), wherein the inner container (1) comprises a toroid shape (Fig. 1, 3 shows shaft/container 1 is toroidal shape as it is hollow with opposing walls forming a doughnut like shape).
Regarding claim 3, Larsen discloses an emulsification module (Abstract; Col. 1, line 14), wherein the one or more oil dispensers (10) comprises one or more holes in the peripheral side of the inner container (Col. 3, lines 16 – 20; Fig. 1, 3). 
Regarding claim 5, as stated above the “blade assembly” is not a required element of the claimed structure.
Larsen discloses an emulsification module (Abstract; Col. 1, line 14), wherein one or more holes are positioned on the side of the inner container (holes, 10; Col. 3, lines 16 – 20; Fig. 1) such that oil is dispensed (Col. 3, lines 34 – 36; disclosure recites a fluid that fluid for example can be oil) when the inner container is rotated (Col. 2 line 70 – 72) due to centrifugal forces generated by the rotation (Col. 3, line 6) (inherent property/force that will be produced from an object rotating). 
Regarding claim 6, as stated above the “blade assembly” is not a required element of the claimed structure.
Larsen discloses an emulsification module (Abstract; Col. 1, line 14), wherein the at least one whisk element comprises two whisk elements (shaft 5, rotor, 6 with two elements/vanes clearly shown on Fig. 1), each being disposed on opposing sides of the bottom of the inner container (See Fig. 1; whisk elements, 6 on opposing sides).
Regarding claim 7, as stated above the “blade assembly” is not a required element of the claimed structure.
Larsen discloses an emulsification module (Abstract; Col. 1, line 14), comprising: 

at least one whisk element (shaft 5, rotor, 6 with two elements/vanes clearly shown on Fig. 1) connected to the bottom surface of the inner container (See Fig. 1, whisk elements, 6 positioned on a bottom of container/shaft, 1 and tube, 4 via shaft, 5).
Regarding claim 8, Larsen discloses an emulsification module (Abstract; Col. 1, line 14), wherein the one or more oil dispensers (10) comprises one or more holes in the peripheral side of the inner container (1; Col. 3, lines 16 – 20; Fig. 1).
Regarding claim 10, Larsen discloses an emulsification module (Abstract; Col. 1, line 14), wherein the one or more holes (10) are positioned on the peripheral side of the inner container (1; Col. 3, lines 16 – 20; Fig. 1) such that oil is dispensed (Col. 3, lines 34 – 36; disclosure recites a fluid that fluid for example can be oil) from the same in response to centrifugal forces generated (inherent property/force that will be produced from an object rotating) when the inner container is rotated (Col. 3, line 6).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As the applicant argues the structure of Fukuda cannot be combined with Larsen. Larsen doesn't have any bottom to be scraped by the U-shaped members as was indicated by the motivation. U-shaped rod of Fukuda is closely related to the shape of the container, while Larsen has a pipe as the outer container. 
Response to Arguments
The Drawings and Specification are no longer objected too. 
The original rejection under section 112 of Claims 1 – 10 in the non-final action filed on August 10th, 2021 is removed. However, the applicant’s amendment caused a new 112 issue for claims 5 and 11.
Applicant's arguments regarding claims 1, 5, 7 and 10 filed on November 8th, 2021 have been fully considered but they are not persuasive. See reasons below.
Contrary to applicant’s remarks regarding the clarifying amendment in claim 1, “at least one whisk element positioned on the bottom surface of the inner container” and claim 7, “at least one whisk element connected to the bottom surface of the inner container” in both instances, Larsen discloses the whisk elements (5, 6) positioned and connected to the bottom surface of the inner container (1) through/via the shaft 5. The whisk elements (vanes, 6) are connected to the shaft (5) thus by connection the whisk elements are positioned and connected on/to the bottom surface of inner container (1). 
In response to applicant's argument regarding claims 5 and 10 that Larsen teaches away from inducing centrifugal forces to dispense material, it is established as a law of physics that a rotating object or container will inherently produce centrifugal forces. 
Even though Larsen employs dispensing via a pressure differential through holes 11, the absence of a pressure differential by eliminating holes, 11 will still teach dispensing via centrifugal forces through holes 10 due to the rotation of the inner container (shaft 1). The argument regarding the vanes (blade assembly) (9) creating partial vacuum has no bearing on the claimed invention as the blade assembly is not a required element of the claimed structure. Larsen by merely disclosing a rotating inner container 
Furthermore, regarding Larsen stating “Apparatus for introducing one fluid into another”, this is analogous to the instant specification disclosing the introduction of oil into the main container which contains another fluid consisting of egg yolk among other ingredients. 
Applicant’s arguments, see Pg. 13 – 14, filed on November 8th, 2021, with respect to claims 4, 9 and 11 have been fully considered and are persuasive.  The rejection of claims 4, 9 and 11 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774